Citation Nr: 0126090	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  97-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  He appealed a November 1996 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
denying the benefits currently being sought.


FINDINGS OF FACT

1.  The veteran has generalized osteoarthritis which was 
first diagnosed in the late 1970's, many years after service 
discharge.

2.  The evidence shows that his generalized osteoarthritis 
did not have its onset in service, that it is not otherwise 
related to service or to any incident of service origin, 
including the motor vehicle accident he had in June 1953, and 
that it was not manifested to a degree of 10 percent within 
one year of service discharge.  


CONCLUSION OF LAW

Generalized osteoarthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA or the new provisions of 
38 C.F.R. §§ 3.159 and 3.326, which were also amended during 
the course of the claim, see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001), VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159 and 
3.326).  The record shows that the veteran was notified of 
the RO's rating decisions, and that he has been provided a 
statement of the case, a supplemental statement of the case, 
and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. 

Second, VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  VA has 
incorporated pertinent service, VA, and private medical 
records into his claims folder, including an opinion from a 
medical consultant at the RO rating board, and from a 
Veterans Health Administration (VHA) orthopedist upon the 
Board's December 2000 request for an opinion from an expert 
in orthopedics.  VA has thus made reasonable efforts to 
assist the veteran.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist at 38 U.S.C.A. § 5103A and, 
per 38 U.S.C.A. § 5103(a), with the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
provisions of the VCAA before it was enacted, or of the 
provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended on 
August 29, 2001, VA's duties have been fulfilled, in part 
through the VHA medical opinion which the Board obtained in 
December 2000.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran is not prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.


Factual background

The veteran asserts that his generalized osteoarthritis stems 
from a jeep accident he was involved in while in the army in 
June 1953.

A June 1953 service medical record indicates that the veteran 
sustained a lacerated wound to the right lower leg and 
abrasions to the left lower leg in its upper third when a 
jeep in which he was riding skidded into a tree.  

On service discharge examination in September 1953, the 
veteran reported occasional left knee pain due to the jeep 
accident.  Clinically, he had a well healed scar on his 
anterior right lower leg.  His musculoskeletal system was 
normal.  

The veteran was service-connected for a right knee scar in 
September 1965, and it was rated as noncompensable.  

VA X-rays of the veteran's right knee in August 1971 
indicated no intrinsic bone or joint pathology and no 
abnormal soft tissue calcifications.  

The veteran was diagnosed with degenerative joint disease of 
the spine on VA examination in October 1979.  X-rays of the 
knees were negative, and X-rays of the lumbosacral spine 
revealed moderate spondylosis.  

A January 1980 letter from Huberto Diaz Negron, a private 
orthopedic surgeon, indicates that he examined the veteran 
and found him to have neck limitation of motion, pain, and 
spasm; very restricted lumbar spine range of motion with pain 
and spasm; marked crepitation in both shoulders; and pain in 
both patellas on pressure, with minimal effusion.  Dr. Negron 
diagnosed cervical and lumbar spondylosis and osteoarthritis 
in both knees and shoulders.  

In January 1983, VA diagnosed the veteran as having 
patellofemoral arthritis of both knees, and VA surgery for 
the veteran's left knee patellofemoral arthritis was 
performed.

A September 1989 letter from Ivan G. Martinez Deliz, M.D., a 
physiatrist, indicates that the veteran stated that he had 
been in an automobile accident in the military, sustaining 
traumas in the right leg and knee and lacerations of the left 
leg and knee. He was hospitalized and then discharged from 
the hospital to light duty.  The veteran then went on to be a 
shipping clerk and then returned to Puerto Rico in 1977 after 
having been in medical treatment.  In 1981 and 1983, he had 
right knee surgery.  He was currently suffering from 
bilateral knee osteoarthritis as well as from arthritis in 
the lumbosacral, cervical, and shoulder areas.  The letter 
further states:  

Due to an accident he had in 1953 in which he had 
two traumas in multiple parts of his body, which 
have contributed to the precipitation of the frame 
of generalized arthritis, which, together with his 
mental condition has not allowed him to work since 
1977, the time when he began receiving Social 
Security benefits.

An October 1996 VA examination report indicates that the 
veteran reported a history of a motor vehicle accident in 
1953.  X-rays of the veteran's right knee revealed prominent 
cortical changes in the anterior aspect of the proximal right 
tibia, possibly related to previous traumatic injury.  The 
diagnoses were residuals of right knee injury secondary to 
motor vehicle accident, with residual laceration, healed; and 
post-traumatic bony deformity of the proximal tibia by 
October 1996 X-rays of the right knee.  

An August 1997 letter from Dr. Huberto Diaz Negron, a private 
orthopedic surgeon, states that "we understand that his 
condition of Generalized Ostheoarthritis maybe secondary to 
the multiple trauma received in an accident many years ago in 
Germany." (sic)

An October 1997 letter from an RO rating board medical 
consultant indicates that she reviewed the veteran's claims 
folder.  She stated that available evidence indicated that in 
service at the time of the motor vehicle accident in 
question, the veteran sustained soft tissue injuries only to 
both lower legs, and that the soft tissue injuries were of 
minor severity.  She further noted that no chronic disability 
was noted at separation from service, and that that was 
approximately three months after the accident.  Complaints of 
a right knee disability were first shown in 1965, more than 
12 years after separation from service.  Osteoarthritic 
changes in both knees were not documented until 1982, which 
was 1 1/2 years after the veteran's right knee arthroscopic 
surgery.  Report of right knee X-rays of October 1996 showed 
prominent cortical changes in the anterior aspect of the 
proximal tibia, possibly related to a previous traumatic 
injury.  She noted that the examiner did not have previous 
X-rays for comparison at that time, and she stated that the 
X-rays in 1981 were negative, with the result being that 
"the possibility of relationship to a remote injury in 1953 
is practically rebutted."  

She further stated that the diagnosis of clinical 
osteoarthritis is very limited in the absence of radiographic 
manifestations.  She stated that osteoarthritic changes in a 
joint subject to direct trauma usually manifest earlier than 
the changes associated with the normal wear and tear process 
due to the aging process, which in general is symmetric.  In 
this particular case, osteoarthritis changes of both knees of 
about the same degree were diagnosed in 1982, when the 
veteran was already 52 years old.  "Generalized 
Osteoarthritis of other weight bearing joints and the spine 
diagnosed in the latter years can not be related to the 
remote injury in 1953."  In summary, she stated, after a 
longitudinal review of the medical evidence in file, it is 
not possible to establish a positive association between the 
right knee joint disability and generalized osteoarthritis 
and the minor injuries sustained in 1953 during military 
service.  

The Board requested an expert medical opinion from a VA 
Veterans Health Administration (VHA) orthopedist in December 
2000.  The orthopedist indicated that he reviewed the 
veteran's claims folder, and that the orthopedist indicated 
that the record was very clear in the description of the 
original in-service motor vehicle accident which occurred in 
June 1953.  At the time, the veteran was evaluated for a 
laceration of the right lower leg and for abrasions of the 
left lower leg.  The veteran returned to regular activity 
after eight days of treatment, it was noted.  The wounds had 
been sutured, and three months later the lower extremities 
were clinically normal.  The veteran complained of some left 
knee discomfort at the time, but no leg symptoms were noted.  

Then, 12 years after service discharge, the veteran began to 
note right knee pain on VA examination.  The X-ray report was 
unremarkable.  X-rays of the veteran's right knee 18 years 
after service discharge were also read as negative.  Twenty-
seven years after service, the diagnosis of osteoarthritis of 
both shoulders and knees was rendered.  A private physician's 
medical opinion regarding contributions of the 1953 accident 
to "generalized arthritis" was noted.  The VHA physician 
described this opinion as being "supported" by the 
statement of another private physician in 1997.  The VHA 
physician then stated:  "However it is apparent that the 
history of the injury as reflected in the service medical 
records was not related to the physicians at issue."

After "careful review of the medical records", it was the 
VHA orthopedist's opinion that a positive association between 
the knee disabilities, osteoarthritis, and the left knee 
disabilities cannot be established based on the injuries 
recorded during military service in 1953.  In his opinion as 
a board certified orthopedic surgeon, the evolution of such 
complaints over such a period of time with documentation of 
no objective findings until a period of almost 30 years after 
the injury event at issue was unlikely.  

The claims folder contains lay statements to the effect that 
the veteran's generalized osteoarthritis was caused by the 
motor vehicle accident he had in service, and that he had 
experienced continuous symptomatology, beginning in service, 
in all of the joints now shown to be affected.

Pertinent law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93. 

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Analysis

In this case, the preponderance of the evidence shows that 
the veteran has generalized osteoarthritis, and that it was 
first manifested many years after service and without any 
relationship to any incident of service origin.  

In particular, arthritis was not shown in service and not 
even as of physical examination in 1971.  Instead, 
osteoarthritis was first found, in lumbar spine joints not 
shown to be traumatized in the service medical records 
describing the in-service motor vehicle accident, on VA 
examination in October 1979.  It was subsequently reported to 
be present in the veteran's knees and shoulders by a private 
orthopedist in 1980.

The September 1989 letter from Dr. Deliz is of limited 
probative value.  Dr. Deliz did not review the veteran's 
claims folder and Dr. Deliz did not explain why he felt that 
the veteran had generalized arthritis due to trauma in 
service, in light of the fact that X-rays for many years 
after service had been negative.  Moreover, the service 
medical records show only a right lower leg laceration and 
left lower leg abrasions.  It appears that in making his 
opinion about the relationship between the in-service 
injuries and the current generalized osteoarthritis, Dr. 
Deliz relied on an inaccurate history concerning the nature 
of the in-service injuries.  Furthermore, Dr. Deliz does not 
explain how trauma to the lower legs could precipitate 
generalized arthritis.

Next, Dr. Negron's August 1997 statement indicates that they 
understood that the veteran's generalized osteoarthritis may 
have been secondary to multiple trauma.  This opinion is also 
of limited probative value.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 
(1994).  Moreover, the statement from Dr. Negron does not 
explain why he or any other health care provider has that 
understanding.  It is a bare statement without any indication 
of the foundation for that belief.  Furthermore, Dr. Negron 
did not review the medical evidence in the veteran's claims 
folder.

The opinion of the RO rating board consultant, on the other 
hand, has a great deal of probative value.  For one thing, 
the claims folder was before that consultant, and she 
reviewed it and made notations about the events and findings 
which were documented in the service medical records and 
post-service medical records, and rendered an opinion, based 
upon her knowledge of arthritis, and the facts as 
contemporaneously recorded at the times the veteran was 
treated, as to the probability that the veteran's arthritis 
was associated with service.  While the words "practically 
rebutted" and "not possible to establish a positive 
association" do not completely rule out the possibility of 
the service inception or aggravation of arthritis altogether, 
the opinion as a whole is in essence one which indicates that 
and explains why it is not very likely that the veteran's 
arthritis was due to service.  Namely, it indicates that 
there had been normal X-rays for many years after service, 
and that then, the veteran was shown to have generalized 
osteoarthritis in other weight bearing joints, consistent 
with normal wear and tear.  The original injuries, the 
absence of objective manifestations for many years after the 
fact, the symmetricality of the development of the 
osteoarthritis, and the veteran's age when arthritis was 
shown were taken into consideration.

That opinion is buttressed by the opinion of the VHA 
orthopedic expert.  It too was one which was based on a 
careful review of the claims folder, including the original 
service treatment records, and contained convincing 
reasoning, that it was unlikely that the veteran's 
generalized osteoarthritis could not have been due to 
service.  The orthopedist reasoned that causation was not 
likely given the evolution of the complaints over the period 
of time involved, and in the absence of any objective 
findings until a period of almost 30 years after the injury 
event.  

The VA-based physicians who performed their reviews in 
October 1997 and December 2000 had the veteran's records 
before them and reviewed them and indicated that because 
there were no objective manifestations for many years after 
the in-service events, it was not very likely that the 
in-service event caused the generalized osteoarthritis.  They 
gave uncontradicted reasons for their opinions.  Moreover, 
the records themselves which they reviewed reflect that 
osteoarthritis was not shown objectively until 1979, which 
was 26 years after service discharge, and that interim 
examinations for it were negative.  Thus, the VA-based 
opinions and the medical evidence of record indicate that it 
is not very likely that there is an association between the 
veteran's generalized osteoarthritis and his period of 
service.  

As for the continuity of symptomatology method of service 
connection per 38 C.F.R. § 3.303(b), the evidence does not 
document continued multiple joint symptomatology since 
service in all of the joints now shown to have arthritis, and 
the VA-based opinions effectively rule out the idea that 
generalized osteoarthritis lingered since service without 
being diagnosed.

Another potential method for service-connecting the veteran's 
osteoarthritis would be through the one-year presumptive rule 
based upon the provisions of 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 and 38 C.F.R. §§ 3.307 and 3.309.  However, a review of 
the evidence in light of 38 C.F.R. § 4.71 et al. (2001) shows 
that osteoarthritis was not manifested to a degree of 10 
percent within one year after the veteran's service 
discharge.  Such evidence would include the VA-based opinions 
mentioned above as well as the rest of the evidence.  
Accordingly, these provisions are not for favorable 
application.  

The Board notes that the veteran has opined that his 
generalized osteoarthritis is related to service.  However, 
the veteran's own opinions as to matters for which medical 
expertise is required, such as causation, are of no probative 
value, as he is a layperson.  Grottveit, 5 Vet. App. at 93; 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  Those from 
other laypersons similarly are of no probative value to the 
extent that they purport to establish causation.  Espiritu, 2 
Vet. App. 495; Grottveit, 5 Vet. App. 93.  

The preponderance of the evidence is against the claim.  As 
such, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



ORDER

Entitlement to service connection for generalized 
osteoarthritis is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


